Title: From John Adams to François Adriaan Van der Kemp, 25 April 1808
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Van Der Kemp
Quincy April 25. 1808

You were a Letter in my debt, when you wrote yours of March 17th but you did not know it. I wrote you Some months ago, and asked the favour of you to inform me, what is the Christian Name the Place of Residence, and the present Titles of our Friend Mr De Gyselaer, formerly Pensionary of Dort. I had particular reasons for this Inquiry which you would not disapprove, though I am not at present at Liberty to explain them. My Letter must have been lost in the Post Office, by Some Accident, for there was nothing in it to excite the curiosity of Politicians.
In Politicks, one of my Maxims is Nil Desperandum you deprecate the Angel of Perdition who desolats Europe and you pray that he may not be permitted to stretch his Sword to this Continent. To this I say Amen! because I have not a taste for your Ense or Igne. But if I were a Scipio, (observe I do not Say an Alexander a Cæsar, a Charles the twelfth or a Marlborough) I would not wish for a better Employment, that that of giving the first Check to this Destroyer in America. I dread him not.—How many Men can he transport to America? Fifty–thousand Men, would require one hundred and fifty thousand Tons of ships, that is five hundred Ships of Three hundred Tons Burthen  to transport them to America, and then one half of them would be Sick, and unfit for service. But where can he find five hundred ships of 300 tons. All Europe at present, could not furnish them. Ships of War can hardly Stow away their own Sailers and Marines. Put an Additional Number of Soldiers on board for the long Voyage to America and you breed a plague. If this Country could not resist fifty thousand Men, it deserves to be enslaved. Rome with 250,000 Citizens fought Carthage Siria Macedonia, Gaul Spain and Etolia. We have a Million of Citizens: and an immense Continent, not a Single City to Subdue.
I shall never forget the Evenings I Spent with our Friend Luzac, with his Father and Unkle, one of four Score and the other near it. These venerable Sages entertained me with the Controversies in your Country between the Maritime Provinces and the Inland: between Navy and Army. They told me of Addresses to the Prince of orange in their Youth in which the Speaker pronounced the Words “Ships! Ships! Schippen! Schippen! forgive me if I have forgotten the Dutch Word.
I have always cryed “Ships! Ships! Hamiltons Hobby Horse was Troops! Troops! With all the Vanity and Timidity of Cicero, all the Debauchery of Marc Anthony and All the Ambition of Julius Caesar, his object was the command of fifty thousand Men. My object was the Defence of my Country, and that alone, which I knew could be effected only by a Navy.
Your Sons observation is very Shrewd; but the Paragraph from the Leyden Paper, has Spirit concealed under flattery.
The present Administration taught the People at large many of their Errors and the People mislead them: but all these Enquiries are as little to the purpose at present as the original Sin of Adam. The Question is what is to be done?
My Family is all well and as happy as public / Affairs will allow

J. Adams